UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4242


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

BENJAMIN   JULIO AYUSO   CALDERON,   a/k/a    Raul   Rafael   Vargas-
Nolasco,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cr-00155-NCT-1)


Submitted:   January 27, 2016                Decided:   February 5, 2016


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renorda E. Pryor, HERRING LAW CENTER, PLLC, Raleigh, North
Carolina, for Appellant.  Terry Michael Meinecke, Assistant
United   States Attorney, Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin Julio Ayuso Calderon appeals his conviction and

the    sentence      imposed       after       he      pled     guilty       to    possession    of

methamphetamine with intent to distribute, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C) (2012).                           Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that    she    has     found       no    meritorious               grounds    for     appeal    but

questioning whether the district court’s decision to impose a

Guidelines sentence was reasonable.                           Calderon was advised of his

right to file a pro se supplemental brief, but has not done so.

       We     review     a     sentence            for      procedural        and     substantive

reasonableness,         applying             “an       abuse-of-discretion             standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                                    Having found no

significant       procedural            error,           we    examine        the     substantive

reasonableness         of     a    sentence            under        “the     totality      of   the

circumstances.”              Id.        We    presume         on    appeal    that     a    within-

Guidelines sentence is substantively reasonable.                                    United States

v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S.

Ct. 421 (2014).          The defendant can rebut that presumption only

“by    showing    that       the    sentence           is     unreasonable         when    measured

against the 18 U.S.C. § 3553(a) factors.”                              Id.        Having reviewed

the record, we conclude that Calderon has failed to rebut the

presumption that his within-Guidelines sentence is reasonable.



                                                   2
     In    accordance    with    Anders,      we    have    reviewed   the    entire

record for any meritorious grounds for appeal and have found

none.       Accordingly,       we    affirm        Calderon’s    conviction        and

sentence.    This court requires that counsel inform Calderon, in

writing,    of   his   right    to   petition       the    Supreme   Court    of   the

United States for further review.               If Calderon requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on Calderon.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                        3